Citation Nr: 1015772	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  09-40 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his sister


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel
INTRODUCTION

The Veteran had active military service from October 1974 to 
April 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2008 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona.  In that decision, the RO denied the 
Veteran's application to reopen his previously denied claim 
for service connection for PTSD on the basis that new and 
material evidence had not been submitted.

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has recently held that, although an 
appellant's claim identified PTSD without more, it cannot be 
a claim limited only to that diagnosis, but must rather be 
considered a claim for any mental disability that may 
reasonably be encompassed by several factors-including the 
claimant's description of the claim, the symptoms the 
claimant describes, and the information the claimant submits 
or that VA obtains in support of the claim.  The Court 
reasoned that the appellant did not file a claim to receive 
benefits only for a particular diagnosis, but for the 
affliction (symptoms) his mental condition, however 
described, causes him. Clemons v. Shinseki, 23 Vet. App. 1 
(2009).

Although the Veteran in this case filed his claim 
specifically seeking service connection for PTSD, the Board 
notes that he has been diagnosed with various acquired 
psychiatric disorders, including both PTSD and major 
depressive disorder.  Thus, pursuant to Clemons, supra, the 
Board finds that the Veteran's claim for service connection 
is more accurately classified as one for an acquired 
psychiatric disorder, to include PTSD.  

Further, regardless of what the RO has done in this case, the 
Board must first address the question of whether new and 
material evidence has been submitted to reopen the Veteran's 
claim for service connection for an acquired psychiatric 
disorder, to include PTSD. See Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001).  The Federal Circuit has held that 
"the Board does not have jurisdiction to consider a claim 
which it previously adjudicated unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must so find." Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996); 38 U.S.C.A. §§ 5108, 7104(b).  
Although this claim does not involve a prior final denial by 
the Board but rather by the RO, the United States Court of 
Veterans Appeals (Court) has held that the same statutory 
reopening requirements apply to prior final RO decisions. 
Suttmann v. Brown, 5 Vet. App. 127, 135 (1993).  Therefore, 
the Board is required by statute to review whether new and 
material evidence has been submitted to reopen the claim.  
Thus, the Board has recharacterized the issue on appeal as 
whether the appellant has submitted new and material evidence 
to reopen the previously denied claim for service connection 
for an acquired psychiatric disorder, to include PTSD.

The Veteran and his sister testified before the undersigned 
Acting Veterans Law Judge at a hearing at the RO in December 
2009.  A transcript of the hearing has been associated with 
the Veteran's claims file.

As will be explained below, the Board is reopening the claim 
for service connection for an acquired psychiatric disorder, 
to include PTSD, based upon the receipt of new and material 
evidence.  However, the merits of the claim will be addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC. 


FINDINGS OF FACT

1.  In an unappealed May 2002 rating decision, the RO denied 
the Veteran's claims for service connection for PTSD and for 
depression.  

2.  The evidence received since the May 2002 rating decision 
is new; relates to an unestablished fact necessary to 
substantiate the Veteran's claim for service connection for 
an acquired psychiatric disorder; and, raises a reasonable 
possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The May 2002 rating decision that denied the Veteran's 
claims for service connection for PTSD and for depression is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2009).

2.  The evidence received subsequent to the May 2002 rating 
decision is new and material, and the claim for service 
connection for an acquired psychiatric disorder, to include 
PTSD, is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§§ 3.156(a) (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and, 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 
38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Nevertheless, in the decision below, the Board has reopened 
the Veteran's claim for service connection for an acquired 
psychiatric disorder, to include PTSD, and therefore, 
regardless of whether the requirements have been met in this 
case, no harm or prejudice to the appellant has resulted.  
Therefore, the Board concludes that the current laws and 
regulations have been complied with, and a defect, if any, in 
providing notice and assistance to the Veteran was at worst 
harmless error in that it did not affect the essential 
fairness of the adjudication. Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 
112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.


Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d).

Service connection for PTSD requires a medical diagnosis of 
the disorder, credible supporting evidence that the claimed 
in-service stressor actually occurred, and a link, as 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressor. 38 C.F.R. 
§ 3.304(f).

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy" or was a prisoner of war (POW) as 
established by official records, including recognized 
military combat citations or other supportive evidence.  If 
the VA determines that the veteran engaged in combat with the 
enemy or was a POW and the alleged stressor is combat or POW 
related, then the veteran's lay testimony or statement is 
accepted as conclusive evidence of the stressor's occurrence 
and no further development or corroborative evidence is 
required, provided that such testimony is found to be 
"satisfactory," i.e., credible and "consistent with the 
circumstances, conditions or hardships of service." 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. Brown, 
9 Vet. App. 163 (1996); West v. Brown, 7 Vet. App. 70 (1994); 
Zarycki v. Brown, 6 Vet. App. 91 (1993).  If, however, the VA 
determines that the veteran did not engage in combat with the 
enemy or was a POW, or that the veteran engaged in combat 
with the enemy or was a POW, but the alleged stressor is not 
combat or POW related, the veteran's lay testimony by itself, 
is insufficient to establish the occurrence of the alleged 
stressor. Instead, the record must contain credible 
supporting evidence that corroborates the veteran's 
statements or testimony. Cohen v. Brown, 10 Vet. App. 128 
(1997).

Further, 38 C.F.R. § 4.125(a) requires that diagnoses of 
mental disorders conform to the fourth edition of the 
Diagnostic and Statistical Manual of Mental Disorders (DSM- 
IV) and that if a diagnosis is not supported by the findings 
on the examination report, the rating agency shall return the 
report to the examiner to substantiate the diagnosis.

The DSM-IV provides two requirements as to the sufficiency of 
a stressor: (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others" and (2) 
"the person's response [must have] involved intense fear, 
helplessness, or horror." DSM-IV at 427-28.  These criteria 
are no longer based solely on usual experience and response 
but are individualized (geared to the specific individual's 
actual experience and response).  Hence, under the DSM-IV, 
the mental illness of PTSD would be treated the same as a 
physical illness for purposes of VA disability compensation 
in terms of a predisposition toward development of that 
condition. Cohen v. Brown, 10 Vet. App. 128, 141 (1997).

If a PTSD claim is based on claimed in-service personal 
assault, evidence from sources other than the Veteran's 
service records may corroborate the Veteran's account of the 
stressor incident.  Examples of such evidence include, but 
are not limited to: records from law enforcement authorities, 
rape crisis centers, mental health counseling centers, 
hospitals, or physicians; pregnancy tests or tests for 
sexually transmitted diseases; and statements from roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  VA will not 
deny a PTSD claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the Veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred. 38 C.F.R. § 3.304(f)(3) 
(2009).

In Patton v. West, 12 Vet. App. 272 (1999), the United States 
Court of Appeals for Veterans Claims (the Court) held that 
special consideration must be given to claims for PTSD based 
on personal assault.  In particular, the Court held that the 
provisions in M21-1R, Part IV, Subpart ii, Section D, Chapter 
17, which address PTSD claims based on personal assault, are 
substantive rules that are the equivalent of VA regulations 
and must be considered. See also YR v. West, 11 Vet. App. 
393, 398-99 (1998). 

M21-1R, Part IV, Subpart ii, Section D, Chapter 17 states 
that, in cases of assault, development of alternate sources 
for information is critical.  There is provided an extensive 
list of alternative sources competent to provide credible 
evidence that may support the conclusion that the event 
occurred, to include medical records, military or civilian 
police reports, reports from crisis intervention centers, 
testimonial statements from confidants, and copies of 
personal diaries or journals. Id.  In addition, 38 C.F.R. § 
3.304(f)(3) provides that behavior changes that occurred at 
the time of the incident may indicate the occurrence of an 
in-service stressor.  The Court in Patton stated that such 
changes in behavior should be examined and clinically 
interpreted to determine whether they constitute evidence of 
"(v)isits to a medical or counseling clinic or dispensary 
without a specific diagnosis or specific ailment."

In this case, the Board observes that the RO previously 
considered and denied the Veteran's claims for service 
connection for PTSD and for depression in a May 2002 rating 
decision.  The Veteran was notified of the decision, but he 
did not timely perfect an appeal.  Thus, the decision is 
final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

In December 2007, the Veteran essentially sought to reopen 
his claim for service connection.  In order to reopen a claim 
which has been denied by a final decision, the claimant must 
present new and material evidence. 38 U.S.C.A. § 5108.  For 
applications to reopen filed after August 29, 2001, as was 
the application to reopen the claim in this case, new and 
material evidence means evidence not previously submitted to 
agency decisionmakers; which relates, either by itself or 
when considered with previous evidence of record, to an 
unestablished fact necessary to substantiate the claim; which 
is neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and which raises a reasonable 
possibility of substantiating the claim. 38 C.F.R. § 
3.156(a).  To reopen a previously disallowed claim, new and 
material evidence must be presented or secured since the last 
final disallowance of the claim on any basis, including on 
the basis that there was no new and material evidence to 
reopen the claim since a prior final disallowance. See Evans 
v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed. See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

As previously noted, the Veteran's claim for service 
connection for PTSD and for depression were denied in a May 
2002 rating decision.  In that decision, the RO found that 
the Veteran's claimed in-service stressor had not been 
verified, that he did not have a confirmed diagnosis of PTSD, 
and that there was insufficient evidence to establish a nexus 
between the Veteran's claimed PTSD and his claimed in-service 
stressor.  The RO further concluded that there was 
insufficient evidence to support a finding that the Veteran 
had depression linked to service.  As such, the RO determined 
that service connection was not warranted.

A review of the evidence added to the record since the RO's 
prior decision reflects that the Veteran testified at a 
hearing in December 2009.  In particular, he asserted that he 
was assaulted by a fellow soldier while his ship was anchored 
in Hong Kong in December 1977 and that he was sent to the 
brig for 30 days as a result of the altercation.  He also 
claimed that he acted out multiple times after the accident, 
was punished on several different occasions, and began 
abusing drugs and alcohol.  He stated that he was not 
recommended for re-enlistment in the Navy, despite having 
been ready to re-enlist before the incident occurred, due to 
the change in his behavior following the assault.  The 
Veteran's sister also testified at the hearing stating that 
she remembered the Veteran calling home during his military 
service and telling the family that he had been assaulted.  
She further stated that, after the Veteran's return home from 
service, it was "like something snapped in his brain" and 
he acted much differently than he did prior to service.

The evidence submitted since the May 2002 rating decision 
also includes records of the Veteran's ongoing psychiatric 
treatment with the Phoenix VA Health Care System.  Those 
records indicate that the Veteran has been seeking 
psychiatric care at the VA facility from at least January 
2001 and reflect various psychiatric diagnoses, such as PTSD, 
major depressive disorder, and schizophrenia, as well as 
polysubstance abuse.  The records also document the Veteran's 
complaints on multiple occasions that his psychiatric 
symptoms began shortly after an in-service assault.  In 
particular, the Veteran stated in September 2005 that he 
believed the assault "led to his subsequent problems with 
mood, behavior and substance abuse."  Similarly, during a 
December 2005 treatment visit, the Veteran reported that he 
first began hearing voices at age 21, shortly after his 
separation from active duty.  He made similar statements 
during a February 2009 treatment visit reporting that his 
substance abuse and mental health problems began after he was 
assaulted in service.  

After reviewing the evidence, the Board finds that the August 
2009 testimony from the Veteran and his sister and the VA 
treatment records are new in that the evidence was not 
previously before agency decision makers at the time of the 
May 2002 rating decision.  The Board also finds that the 
hearing testimony and treatment records are material.  In 
this regard, the Board notes that RO previously denied the 
Veteran's claim for service connection for PTSD because there 
was no confirmed diagnosis of PTSD or a verified stressor.  
The RO also denied service connection for depression because 
there was no evidence showing that a current diagnosis was 
related to service.   However, the VA treatment records do 
document a diagnosis of PTSD.  Moreover, prior to the 
December 2009 hearing, the Veteran had not provided any 
corroborating evidence tending to support his alleged 
stressor.  At the hearing, however, the Veteran's sister 
testified that she remembered the Veteran's calling home to 
report the incident and recalled how the Veteran's attitude 
and behavior was different upon his return from active duty.  
For purposes of reopening a claim, the credibility of newly 
submitted evidence is generally presumed. See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  Thus, the testimony 
of the Veteran's sister also provides evidence of behavior 
changes in service that may have been indicative of a 
personal assault or psychiatric disorder.  

Based on the foregoing, the Board finds that the new evidence 
does relate to an unestablished fact necessary to 
substantiate the claim for service connection.  In 
particular, the evidence documents a diagnosis of PTSD as 
well as reported behavior changes in service.  Therefore, the 
Board finds that new and material evidence has been presented 
to reopen the Veteran's previously denied claims for service 
connection for PTSD and for depression.  However, as will be 
explained below, the Board is of the opinion that further 
development is necessary before the merits of the Veteran's 
claim can be addressed.




ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD, is reopened, and to this extent 
only, the appeal is granted.




REMAND

In light of the Board's conclusion that the claim for service 
connection for an acquired psychiatric disorder, to include 
PTSD, is reopened, the claim must be considered on a de novo 
basis.  The Board finds that additional evidentiary 
development is necessary before a decision can be reached on 
the merits of the Veteran's claim.

As previously noted, service connection for PTSD requires:  
(1) a medical diagnosis of PTSD in accordance with 38 C.F.R. 
§ 4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2009).  In 
addition, in cases involving personal assault, evidence from 
sources other than the appellant's service records may 
corroborate the appellant's account of the stressor incident.  
38 C.F.R. § 3.304(f)(3) (2009).

In this case, the Veteran has filed a claim for service 
connection for an acquired psychiatric disorder, to include 
PTSD based on personal assault in service.  The Board notes 
that VA has established special procedures for evidentiary 
development in cases of PTSD due to personal assault.  
Specifically, the RO must consider all of the special 
provisions of VA Adjudication Procedure Manual M21-1MR (M21-
1MR), Part IV, regarding personal assault.  

Applicable regulations specifically provide that VA will not 
deny a claim for service connection for PTSD that is based on 
in-service personal assault without first advising the 
claimant that evidence from sources other than the Veteran's 
service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  
VA may also submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  38 C.F.R. § 3.304(f)(3) (2009).  

In this case, the Veteran was not provided a notice letter 
advising him of VA's special evidentiary development 
procedures.  In this regard, letters were sent to the Veteran 
in February 2008 and April 2008 in connection with his 
current claim, which informed him of what the evidence must 
show to establish a claim for service connection as well as 
what evidence was necessary to establish a disability rating 
and effective date for the disability on appeal.  However, 
those letters did not advise the Veteran of the alternative 
sources of evidence that may be submitted to corroborate his 
claim of PTSD based on in-service personal assault.  See M21-
1MR, Part IV, Subpart ii, 1.D.17.g.

Moreover, it does not appear that an attempt has been made by 
VA to corroborate the stressor identified by the appellant.  
In particular, the Veteran has contended that he has an 
acquired psychiatric disorder, to include PTSD, as a result 
of an incident that occurred in December 1977.  He testified 
in December 2009 that he was assaulted by another soldier 
aboard the USS Duluth, which was anchored in Hong Kong Bay.  
The Veteran also stated that he was sent to 30 days of 
correctional custody following the incident even though the 
other sailor had been the aggressor.  It appears to the Board 
that this information is specific enough to allow further 
inquiry into whether military records are available 
documenting either event.  Thus, on remand the agency of 
original jurisdiction (AOJ) should prepare a report detailing 
the stressor identified in the Veteran's claims file and 
attempt to verify the alleged assault.  

In addition, the Board notes that the Veteran has not been 
afforded a VA examination in connection with his current 
claim.  The Veteran's service treatment records reflect that 
he replied "no" when asked if he had a medical history of  
depression, excessive worry, or nervous trouble of any sort 
at his October 1974 entrance examination.  No psychiatric 
abnormalities were reported on the clinical evaluation 
either.  Similarly, a report of a medical examination 
conducted in August 1977 noted no psychiatric abnormalities, 
and no treatment for psychiatric complaints are present in 
the Veteran's service records.  However, treatment records do 
indicate that the Veteran was noted to have "chronic alcohol 
use" in a January 1978 visit, and he began Antabuse therapy 
in February 1978 to address his alcohol problem.  His April 
1978 separation examination did not reveal any psychiatric 
abnormalities, but the examiner did observe that the Veteran 
had a history of alcohol-abuse treatment therapy.  

Additionally, with the exception of a larceny charge in April 
1976, the Veteran's service personnel file was negative for 
any charges or punishments prior to December 1977.  However, 
the Veteran was punished on January 4, 1978, for assault, 
breach of the peace, and drunk and disorderly conduct.  He 
was sentenced to 30 days of correctional custody as a result.  
Similarly, he received punishment in March 1978 for 
"wrongfully using provoking words" and assault, and in 
April 1978, he was punished for unauthorized absence and 
disobeying a lawful order.  At the time of his April 1978 
separation from active duty, the Veteran was not recommended 
for re-enlistment "due to unmilitary like behavior."

Post-service medical records reflect that several VA medical 
professionals have assessed the Veteran as having PTSD, as 
well as other psychiatric disabilities.  In particular, the 
Board notes that the Veteran has been assigned provisional or 
"rule-out" diagnoses of PTSD by VA treatment providers in 
December 2005 and November 2007.  At a November 2005 
psychiatric evaluation, the Veteran was assigned a definite 
diagnosis of PTSD, including discussion of symptomatology 
pursuant to criteria enumerated in the DSM-IV.  He was 
similarly given PTSD diagnoses by VA treatment providers in 
January 2009 and October 2009.  However, on other occasions 
in his VA treatment, the Veteran has been diagnosed with 
schizoaffective disorder, major depressive disorder, and 
substance abuse, for which he has been hospitalized at the 
Phoenix VA facility on multiple occasions.  Additionally, 
several of the Veteran's VA treatment providers have assigned 
a diagnosis of substance-induced mood disorder.  Records 
further reflect that the Veteran has sought ongoing 
counseling and treatment at the Phoenix VAMC for his 
psychiatric difficulties. 

In light of Clemons, supra, as well as the Veteran's 
contentions and the assessments discussed above, the Board 
finds it necessary to provide the Veteran another examination 
to ascertain whether he has PTSD that is a result of a 
verified in-service stressor or otherwise suffers from an 
acquired psychiatric disorder related to service.  Thus, on 
remand, the Veteran should be afforded a VA examination in 
order to determine the nature and etiology of any and all 
psychiatric disorders that may be present.   

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should develop the Veteran's 
claim for service connection for an 
acquired psychiatric disorder, including 
all necessary notification and 
assistance.  After completing all 
appropriate development, the RO should 
adjudicate the claim in accordance with 
Clemons v. Shinseki, 23 Vet. App 1 
(2009).   

2.  The RO should provide the Veteran a 
proper notice letter in connection with 
his claim for service connection for 
PTSD.  The letter must comply with the 
special provisions of VA Adjudication 
Procedure Manual M21-1MR, Part IV, 
regarding personal assault, including 
notification of the alternative sources 
of evidence the Veteran may submit or 
evidence of behavioral changes that may 
support his claim. 38 C.F.R. § 
3.304(f)(3).

The RO should also offer the Veteran the 
opportunity to provide any additional 
information regarding his claimed in-
service stressor as well as inform him of 
the importance of providing as much 
detail as possible.  The Veteran should 
be asked to provide specific details of 
the claimed stressful events during 
service.  

3.  With this information as well as the 
information previously provided, the RO 
should review the file and prepare a 
summary of all the claimed stressors.  
This summary must be prepared whether or 
not the appellant provides an additional 
statement, as requested above.

4.  With the above information, the RO 
should undertake any and all further 
development action indicated by the 
evidence of record concerning the 
Veteran's claim for service connection 
for PTSD.  The RO should review the file 
and attempt to verify the Veteran's 
alleged in-service stressors.

The summary of claimed stressors, a copy 
of the appellant's DD 214, and all 
associated service documents should be 
sent to the U.S. Army Joint Service 
Records Research Center (JSRRC), National 
Archives and Records Administration 
(NARA), or any other appropriate agency 
for verification of the alleged stressful 
events in service.  JSRRC, NARA, or any 
other agency should be provided with a 
copy of any information obtained above 
and should be requested to provide any 
additional information that might 
corroborate the appellant's alleged 
stressor.  A search of unit and 
organizational histories, including 
morning reports, should be consulted if 
deemed necessary. 

A specific request should be made for 
copies of the deck logs for the U.S.S. 
Duluth for the month of December 1977, 
and it should be determined whether there 
are any other disciplinary records, such 
as Captain's Mast records.  If the search 
for such records has negative results, 
the claims file must be properly 
documented as to the unavailability of 
these records.

5.  Following the receipt of a response 
from the entities as outlined above, the 
RO should prepare a report detailing the 
nature of any stressor which it has 
determined is established by the record 
as having occurred.  If no stressor has 
been verified, the RO should so state in 
its report.  This report is then to be 
added to the claims folder.

6.  After receiving a response from JSRRC 
(and any other contacted entity) and 
associating with the claims file all 
available records and/or responses 
received pursuant to the above-requested 
development, the Veteran should be 
scheduled for a VA examination to 
determine the nature and etiology of any 
and all current psychiatric disorders.  
He should be notified that failure to 
report to any scheduled examination, 
without good cause, could result in a 
denial of his claim.  See 38 C.F.R. § 
3.655(b) (2009).  

The examiner is requested to review all 
pertinent records associated with the 
claims file, including the Veteran's 
service treatment and personnel records, 
post-service medical records, and 
assertions.  Any and all studies, tests, 
and evaluations deemed necessary by the 
examiner should be performed, but should 
include psychological testing including 
PTSD sub scales.  

In rendering his or her opinions, the 
examiner should address whether the 
Veteran's alcohol abuse and disciplinary 
problems in service as well as any other 
behavior changes were indicative of a 
psychiatric disorder or personal assault 
at that time.  

The examiner should identify all 
current psychiatric disorders other 
than PTSD.  For each diagnosis 
identified, the examiner should state 
whether it is at least as likely as not 
that the disorder manifested in service 
or is otherwise causally or 
etiologically related to the Veteran's 
military service.  

(The term "at least as likely as not" 
does not mean within the realm of 
medical possibility, but rather that 
the medical evidence both for and 
against a certain conclusion is so 
evenly divided that it is as medically 
sound to find in favor of such a 
conclusion as it is to find against 
it.)

Regarding PTSD, the RO should provide the 
examiner with a summary of any verified 
in-service stressors, and the examiner 
must be instructed that only these events 
and any personal assault he or she 
determines to have occurred in service 
may be considered for the purpose of 
determining whether exposure to an in-
service stressor has resulted in PTSD.  
If there is a verified stressor or he or 
she determines that a personal assault 
occurred in service, the examiner should 
determine whether the diagnostic criteria 
to support the diagnosis of PTSD have 
been satisfied.  If the PTSD diagnosis is 
deemed appropriate, the examiner should 
then comment upon the link between the 
current symptomatology and any verified 
in-service stressor, including personal 
assault.

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history[,]" 
38 C.F.R. § 4.1 (2009), copies of all 
pertinent records in the appellant's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review.

7.  After completing the above actions, 
the RO should conduct any other 
development as may be indicated as a 
consequence of the action taken in the 
preceding paragraphs.

8.  When the development has been 
completed, the case should be reviewed by 
the RO on the basis of additional 
evidence.  If the benefits sought are not 
granted, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the Veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


